Citation Nr: 0926228	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  02-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for left knee degenerative 
joint disease (DJD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for left 
knee DJD.  

This claim was previously before the Board in April 2007, at 
which time the Board denied entitlement to service connection 
for left knee DJD.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC or Court).  
While the case was pending at the Court, the Veteran's 
attorney and the VA Office of General Counsel filed a Joint 
Motion to vacate the Board's April 2007 decision and remand 
the Veteran's claim.  In a February 2009 Order, the Court 
granted the Joint Motion, thereby vacating the April 2007 
Board decision and remanding the issue to the Board for 
action consistent with the Joint Motion.  

As a result, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


REMAND

In the February 2009 Joint Motion for Remand mentioned above, 
the Veteran's attorney and the VA General Counsel agreed that 
a remand was necessary because the Board had not ensured 
compliance with an earlier remand to the RO.  

In this context, the factual background will be briefly 
summarized.  In December 2003, the Board denied service 
connection for left knee DJD.  However, the Veteran appealed 
that decision to the Court and, pursuant to an August 2004 
Joint Motion and Court Order, the December 2003 decision was 
vacated and the issue remanded to the Board for 
readjudication.  

In December 2004, the Board remanded the issue to the RO for 
additional evidentiary development, including obtaining a 
medical opinion as to whether his current left knee 
disability is related to military service, to include his 
service-connected left ankle or right knee disabilities.  
Unfortunately, on remand, the physician who provided the 
requested medical opinion did not address the relationship 
between the Veteran's current left knee disability and his 
service-connected disabilities.  Therefore, in a Remand dated 
February 2006, the Board requested that the physician provide 
the medical opinion requested and also address an opinion 
expressed by the Veteran's private physician, Dr. J.D.C., in 
a March 2003 statement to the effect that the Veteran's 
original injury could have aggravated his knees and thereby 
be causing his knee pain.  

The requested medical opinion was provided in May 2006.  
However, the examiner did not address whether the Veteran's 
left knee disability was aggravated by his service-connected 
disabilities.  Therefore, in December 2006, the Board 
remanded this claim for an additional medical opinion and, in 
January 2007, the examiner submitted an addendum to his 
previous report.  As noted, in April 2007, the Board denied 
service connection for left knee DJD, based partially upon 
the medical opinions rendered in May 2006 and January 2007.  

The February 2009 Joint Motion notes that, despite the 
specific instructions in the Board's February 2006 Remand 
that the examiner address Dr. J.D.C.'s March 2003 statement, 
neither the May 2006 opinion nor the January 2007 addendum 
addressed the March 2003 statement and, thus, a remand is 
needed for compliance with the February 2006 Remand 
instructions.  

In this context, the Court has held that compliance by the 
Board or the RO with remand instructions is neither optional 
nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Therefore, because it has been found that the 
instructions of the February 2006 Remand were not fully 
complied with, another remand is required.  

In addition to the foregoing, the Veteran recently submitted 
medical evidence to the Board which has not been considered 
by the RO in the first instance.  See 38 C.F.R. § 19.37(b).  
The Veteran specifically requested that his claim be remanded 
to the RO for review of the newly submitted evidence.  
Therefore, on remand, the RO will be requested to review the 
newly submitted evidence and readjudicate the Veteran's 
claim.  

In view of the foregoing, to ensure full compliance with due 
process requirements and the Court's February 2009 Order, the 
case is REMANDED for the following development.  

1.	If possible, request that the certified 
physician's assistant and VA physician 
who dictated, reviewed, and signed the 
May 2006 and January 2007 VA opinions 
review the claims file and provide an 
addendum which addresses the opinion 
contained in the March 2003 statement 
from Dr. J.D.C.  The reviewers may 
restate their conclusions and 
rationales and, in reconciling any 
seemingly contradictory opinions, state 
how Dr. J.D.C.'s statement is 
consistent or inconsistent therewith. 

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case addressing all newly submitted or 
received evidence, and be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

